Name: Commission Regulation (EEC) No 3943/86 of 23 December 1986 fixing the quota, for 1987, for cheese imports into Portugal from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 365/34 Official Journal of the European Communities 24. 12. 86 COMMISSION REGULATION (EEC) No 3943/86 of 23 December 1986 fixing the quota, for 1987, for cheese imports into Portugal from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules concer ­ ning quantitative restrictions on imports into Portugal from third countries of certain agricultural products subject to the system of transition by stages ('), and in particular Article 3 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 607/86 (2) fixed the initial quota for cheese imports into Portugal from third countries of 431 tones ; whereas the third subparagraph of Article 1 (3) of Regulation (EEC) No 3797/85 fixed the minimum annual rate of increase in the quota taking into account the patterns of trade and the state of bilateral or multilateral negotiations ; whereas this method should be used to fix the quota for imports into Portugal of certain cheeses from third countries for 1987 ; Whereas, to ensure proper management of the quota, the applications for import authorisations should be subject to the lodging of a security ; Whereas provision should be made for Portugal to communitcate information to the Commission on the application of the quota ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The volume of the quota, for 1987, for imports into Portugal from third countries of cheeses falling within subheadings 04.04 D and E I b) ex 1 and ex 2 of the Common Customs Tariff which are specified in Annex I to Regulation (EEC) No 3797/85 shall be 400 tonnes. Article 2 1 . The Portuguese authorities shall issue import autho ­ rizations so as to ensure a fair allocation of the available quantity between the applicants. 2. The applications for import authorizations shall be subject to the lodging of a security, which shall be released, under the conditions defined by the Portuguese authorities, once the goods have been effectively imported . Article 3 The Portuguese authorities shall communicate to the Commission the measures which they adopt for the appli ­ cation of Article 2. They shall , for each of the products concerned, transmit, not later than the 15th day of each month, the following information on import authorizations issued in the prece ­ ding month :  the quantities covered by the import authorizations issued,  the quantities imported. Article 4 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1986 . For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No L 367, 31 . 12. 1985, p . 23 . (2) OJ No L 58 , 1 . 3 . 1986, p . 31 .